Citation Nr: 0901540	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-23 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a 
fractured jaw.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
January 1965.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In an April 2007 Notice of Disagreement, the veteran 
initiated an appeal of denial of service connection for 
residuals of a head injury.  In his July 2007 substantive 
appeal, he specifically indicated that he wished to continue 
his appeal to the Board of only the denial of service 
connection for residuals of a jaw fracture.  Hence, no other 
matter is currently before the Board.  See 38 U.S.C.A. 
§ 7105.  

In that July 2007 substantive appeal, the veteran requested a 
hearing before a member of the Board.  He withdrew that 
request in a writing later that month.  


FINDING OF FACT

The veteran does not have a current disability of his jaw.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a 
fractured jaw have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Service treatment records include an October 1964 report that 
the veteran suffered a fractured right mandible in an 
automobile accident.  This report shows that he underwent an 
open reduction of fracture of mandible, bilateral, and was 
placed in a splint.  In December 1964 the splint was removed 
and "the mandible was solid, clinically well healed and 
condylar mobility was within normal limits."  

A January 1965 report of release from active duty medical 
examination includes a normal clinical evaluation of the 
veteran's mouth, head, face and neck, and spine and other 
musculoskeletal system.  

The claims file is absent for any medical reports of symptoms 
of the veteran's jaw in the forty one years from the time the 
time the veteran was separated from active service to when he 
filed his claim for service connection in February 2006.  In 
rendering a determination on the merits of a claim, the lack 
of evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997). This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Simply stated, the post-
service treatment record also provides evidence against this 
claim.  

In October 2007, the veteran underwent a VA dental and oral 
examination regarding his claimed residuals of a jaw 
fracture.  Subjectively, the veteran did not express any 
difficult with chewing or with the range of motion of his 
mandible.  The examiner stated that he had reviewed the 
veteran's claims file and he accurately recounted the history 
contained in the veteran's service medical records as to the 
jaw fracture.  X-rays showed the veteran's mandible to be 
well healed and the temporomandibular joint appeared normal 
on both the left and right sides.  

This examination report is evidence against granting service 
connection for residuals of the veteran's jaw fracture 
because the examination report shows that there are no 
residuals of that fracture.  

In November 2007, the veteran attended an informal conference 
with a VA Decision Review Officer (DRO).  A report of that 
conference documents the veteran's contention that he 
believes the left side of his mandible is malaligned, causing 
the left jaw to be lower than the right.  He also noted that 
the VA examination of October 2007 did not address this 
"problem."  He DRO agreed to provide another VA 
examination.  

In November 2007, the veteran underwent another VA dental and 
oral examination.  On that same date, he underwent a VA skin 
examination with regard to a claim for service connection for 
scars of his face and neck, which has subsequently been 
granted by the RO.  

The results of the November 2007 examination dental and oral 
examination were unchanged from those of the examination of a 
year earlier.  The examiner indicated that x-rays showed that 
the temporomandibular joint appears normal on the right and 
left sides.  This addresses whether the veteran has a 
malaligned jaw.  He does not.  Both sides of the joint were 
normal.  

The skin examination of that same date provides additional 
evidence that the veteran has no residuals of his jaw 
fracture, including no misalignment of his jaw.  Included in 
that skin examination report are several photographs, 
including a photograph of a frontal view of the veteran's 
face.  This is evidence addressing his contention of a 
malaligned jaw, although somewhat indirectly.  There is no 
obvious malalignment of his jaw; the left side of his jaw is 
not lower than the right.  The Board commits no Colvin 
violation in making this statement.  A lay person is capable 
of rendering statements based on observation.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

Hence, x-ray evidence, as interpreted by a professional with 
training in the area of dental and facial injuries, the 
dentist who conducted the oral and dental examination, shows 
that the veteran has no residuals of a jaw fracture, 
including no joint malalignments.  Photographs of the 
veteran's face reveal no cosmetic residuals, including no 
malalignment.  This evidence is sufficient for the Board to 
conclude, consistent with all evidence of record, that the 
veteran does not have any residuals of the jaw fracture which 
occurred some four decades earlier.  

As to the veteran contentions that his jaw is malaligned, he 
is not competent to render an opinion regarding other than 
what a layperson can observe with the five senses.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).   

This is not to say that a layperson may never provide an 
opinion as to a question that at first glance appears to be 
of a medical nature.  However, the instances where those 
opinions are competent evidence is limited.  When a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the veteran's opinion as to the malaligment of 
his jaw is limited to that which he can observe.  Since he 
reported during the oral and dental examinations that he has 
no difficulty chewing or range of motion of his jaw, the 
competent aspect of his opinion is limited to visual 
observation.  The photographs clearly show no malalignment.  
The Board finds the photographs more probative than the 
veteran's opinion in this matter because the photographs are 
objective evidence.  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  To be present as a current disability, 
the claimed condition must be present at the time of the 
claim for benefits, as opposed to sometime in the distant 
past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves.  See McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007).

The overwhelming preponderance of the evidence shows that had 
no residuals of his inservice mandible fracture at any time 
since service.  Hence, this appeal must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

The remaining VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2006 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA outpatient treatment records.  Private medical 
evidence is also of record but is not pertinent to the claim 
before the Board.  The veteran was afforded VA examinations 
of his jaw and face in October 2006 and October 2007.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


